DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG1 #88bis, R1-1705920 Spokane, Washington, US, April 3-7, 2017, Source: Ericsson, Title: On CSI reporting for short PUCCH, Agenda Item: 8.1.2.6, Document for: Discussion and Decision, hereinafter known as Ericsson in view of Tiirola et al, application no. 2018/0097609, hereinafter known Tiirola further in view of Lyu, Yongxia, application no. 2018/0027547, hereinafter known as Lyu. 

As to claim 1, Ericsson discloses a method of transmitting, by a user equipment (UE), a channel state information (CSI) in a wireless communication system, the method comprising: receiving, from a base station (BS), RRC information including configuration information for the CSI (Ericsson, section 1, paragraphs 1-4, Type 1 and Type 2 CSI configuration for UE to send data semi-persistently); determining a physical uplink control channel (PUCCH) resource for the CSI based on the RRC information (Ericcson, section 1: paragraph 5, PUCCH determination for sending CSI report for UE’s); and transmitting, to the BS, the CSI based on the PUCCH resource, (Ericsson, section 1: paragraphs 5-8, generating codebook for sending CSI data by UE to network). Ericsson does not disclose however Tiirola discloses wherein a short PUCCH transmitted in one or two symbols and a long PUCCH transmitted in at least four symbols are used for the semi-persistent CSI report (Tiirola, figure 5, [0067], Short PUCCH with one or two symbols and long codebook with seven symbols).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ericsson to include the limitations of wherein a short PUCCH transmitted in one or two symbols and a long PUCCH transmitted in at least four symbols are used for the semi-persistent CSI report as taught by Tiirola.  Short and Long PUCCH can be used to accommodate different slot types for the feedback data.

Further as to claim 1, Ericsson and Tiirola do not disclose however Lyu discloses wherein the long PUCCH includes a PUCCH format 1, a PUCCH format 3 and a PUCCH format 4 (Lyu, [0097]. PUCCH types format 1, 3 and 4 for sending high bit quantity), and wherein a size of the CSI \transmitted through the PUCCH format 4 is up to 115 bits (Lyu, [0012], [0017], [0097], format 4 used for large bits amount when needed to exceed bit thresholds which reads on “up to 115 bits”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ericsson and Tiirola to include the limitations of wherein the long PUCCH includes a PUCCH format 1, a PUCCH format 3 and a PUCCH format 4, and wherein a size of the CSI \transmitted through the PUCCH format 4 is up to 115 bits as taught by Lyu.  Larger format for PUCCH can be used to send greater amounts of feedback data to the network as required. 

As to claim 10, the claim is rejected applied to claim 1 above by Ericsson in view of Tiirola further in view of Lyu. 

As to claim 16,  Ericsson discloses wherein based on that the PUCCH resource used for the CSI is the short PUCCH, a codebook for precoding corresponds to a first codebook type, wherein based on that the PUCCH resource used for the CSI is the long PUCCH, the codebook corresponds to a second codebook type (Ericsson, section 1: paragraphs 5-8, generating codebooks for plural bit amounts with type 1 and type 2), wherein the first codebook type is a codebook supporting low spatial resolution, and wherein the second codebook type is a codebook supporting high spatial resolution (Ericsson, Section 1, paragraphs 1 and 2,  two Type of  CSI feedback for normal and high spatial resolution). 

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Tiirola and Lyu further in view of 3GPP TSG RAN WG1 #88, R1-1704985, April 3-7, 2017, Spokane WA, Qualcomm Incorporated, 1MS TTI and sTTI collision in the uplink, hereinafter known as Qualcomm. 

As to claim 17, Ericsson, Tiirola and Lyu disclose the method of claim 1. Ericsson, Tiirola and Lyu do not disclose however Qualcomm discloses wherein based on the  CSI in which the short PUCCH is used is transmitted, a precoding a rank value is 1 (Qualcomm, page 2, Proposal 2, 3, 5, dropping PUUCH as needed when there is collision). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ericsson, Tiirola and Lyu to include the limitations of wherein based on the  CSI in which the short PUCCH is used is transmitted, a precoding a rank value is 1  as taught by Qualcomm.  Short PUCCH is preferentially sent, while long PUCCH is dropped,  as it contains more relevant feedback CSI Data. 

As to claim 19, Ericsson, Tiirola and Lyu disclose the method of claim 1. Ericsson, Tiirola and Lyu do not disclose however Qualcomm discloses wherein based on transmission of the short PUCCH and transmission of the long PUCCH completely or partially overlapping in same time and frequency resource, the short PUCCH preferentially is transmitted (Qualcomm, page 2, Proposal 2, 3, 5, dropping PUUCH as needed when there is collision). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ericsson, Tiirola and Lyu to include the limitations of wherein based on transmission of the short PUCCH and transmission of the long PUCCH completely or partially overlapping in same time and frequency resource, the short PUCCH preferentially is transmitted as taught by Qualcomm.  Short PUCCH is preferentially sent, while long PUCCH is dropped,  as it contains more relevant feedback CSI Data.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Tiirola and Lyu further in view of Yin et al, application no.  2018/0042015, hereinafter known as Yin. 

As to claim 18, Ericsson, Tiirola and Lyu disclose the method of claim 1. Ericsson, Tiirola and Lyu do not disclose however Yin discloses wherein the CSI including information for a precoding matrix, wherein based on that a short PUCCH is used for the CSI, the information for the precoding matrix further includes at least one of information for co-phasing between antenna ports or information for antenna port selection (Yin, [0167], sending feedback including antenna port information). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ericsson, Tiirola and Lyu to include the limitations of wherein the CSI including information for a precoding matrix, wherein based on that a short PUCCH is used for the CSI, the information for the precoding matrix further includes at least one of information for co-phasing between antenna ports or information for antenna port selection as taught by Yin.   Sending antenna port information as part of CSI in known in the art. 

Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening
claims.

Response to Arguments

Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. Applicant’s Representative recites in the remarks:
Instead, the Office Action relies upon Lyu for these features, citing to Lyu at paragraphs [0012], [0017], and [0097] as disclosing "format 4 used for large bits amount when needed to exceed bit thresholds." See id. Based on this evidence, the Office Action concludes that Lyu allegedly teaches the claimed feature of "wherein a size of a CSI report transmitted through the PUCCH format 4 is up to 115 bits," as previously recited in claim 1. See id. 
Applicant respectfully disagrees. Lyu does not disclose or suggest that PUCCH format 4 is used to transmit CSI having a size up to 115 bits. 
Instead, Lyu discloses that if the "quantity of configured carriers" is greater than a "first threshold" then a HARQ "message" is transmitted using PUCCH "format 4." See Lyu at paragraph [0012] (reproduced below, annotated). Furthermore, Lyu discloses that the "quantity threshold of configured carriers" can be used to obtain a corresponding "bit quantity threshold" of the HARQ First Named Inventor : Jiwon KANGAttorney Docket No.: 20211-0221US1 / OPP-2018-Serial No. : 16/064,3300077-US; 18ASL288PC01US02Filed : February 03, 2020Page : 7 of 9message, such as thresholds of "21 bits, 20 bits, or 22 bits." See Lyu at paragraph [0097] (reproduced below, annotated). 
However, Lyu says nothing about PUCCH format 4 being used to transmit a message having a size up to 115 bits. Even if Lyu discloses bit thresholds of 20, 21, or 22 bits, this does not disclose or suggest that PUCCH format 4 is used to transmit a message having a size up to 115 bits.

Examiner respectfully disagrees. Upon reading the provisional applications for further recitation of the term “up to 115 bits”, the Provisionals were found to be silent in reciting the term.  Provisional 62/616,453 only recites  “Accordingly, even in the case of the long PUCCH, the PUCCH format 4 can about 115 bits) of CSI” on page 24 which does not read on “up to 115 bits”.  Provisional 62/491,318 does not recite PUCCH in terms of 115 bits at all. 

Furthermore, “up to 115 bits” is read in the broadest reasonable interpretation as PUCCH format 4 as having bit anywhere from 0 to 115. The terminology only recites in broadest reasonable interpretation that PUCCH 4 does not exceed 115 bits while leaving any number of bits less than 115 as being possible also.  Therefore Lyu et al, certainly reads on PUCCH format 4 not exceeding 115 bits by reciting PUCCH format 4 having 20, 21 or 22 bits. 

Art Made of Record

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170041922, CHEN; Wanshi et al. (Paragraph 0165, PUCCH Format 4 with 17-48 bits)
US 20170041923, PARK; Dong Hyun (Paragraph 0110, PUCCH Format 4 with 64 bits)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/Robert C Scheibel/            Primary Examiner, Art Unit 2467                                                                                                                                                                                            
May 6, 2021